TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00464-CV


In re Ruby V. Ludwig





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R


	Relator Ruby V. Ludwig has filed with this Court a petition for a writ of mandamus
and motion for temporary relief.  The motion for temporary relief is overruled.
	We request that counsel for the Texas Department of Protective and Regulatory
Services file a response to the Relator's petition for a writ of mandamus.  In addition to responding
to the issues in Relator's petition, the response should specifically address the following issues:

 	To be timely under section 263.402 of the family code, must a motion to
dismiss be filed after the statutory deadline to render an order has passed?

 	If Relator's petition for a writ of mandamus is granted and the SAPCR is
dismissed, to whom would custody of the children revert?

 	In the event the SAPCR is dismissed, what is the effect of Joy Deann
Higdon's affidavit of voluntary relinquishment of parental rights?

 	In the event the SAPCR is dismissed, under what circumstances would the
Texas Department of Protective and Regulatory Services be permitted to re-file its suit?


We also request that the Relator, Higdon, and the attorney ad litem for the children submit briefing
discussing these issues.
	We further request that the Relator provide this Court with a certified copy of the
clerk's record of the SAPCR, including Higdon's affidavit of voluntary relinquishment of parental
rights, any home studies conducted by the department, any recommendations of the attorney ad litem,
any recommendations of the CASA volunteer, and any other materials that would assist this Court
in its consideration of the petition.
	The deadline for submitting the written response, briefing, and materials requested
by the Court is Wednesday, August 25, 2004.
	It is ORDERED this 12th day of August, 2004.


  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Puryear